Citation Nr: 1339146	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post stent placement.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for coronary artery disease, status post stent placement, and assigned a 10 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran was provided a VA heart examination in September 2010.  In his October 2012 substantive appeal, he asserted that his disability had worsened since that examination and requested a new examination.  Due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity, and manifestations of his service-connected heart disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on a claim.  38 C.F.R. § 3.655 (2013).  

Additionally, in a July 2013 statement, the Veteran reported that he was scheduled for an annual physical in August 2013 at the Rhinelander Medical Clinic.  He requested that the report be obtained and associated with the file.  However, the report is not in the claims file and is not located in the Veteran's Virtual VA record.  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to treatment or evaluation of the Veteran's heart disability from October 2012 to the present, including an August 2013 annual physical from the Rhinelander Medical Clinic, and associate them with the claims file.  

2.  Schedule the Veteran for a VA heart examination to ascertain the current severity of coronary artery disease.  The examiner must review the claim file and must note that review in the report.  All necessary testing should be completed in accordance with the rating criteria and all relevant findings documented in the examination report.  

3.  Then readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

